Title: To Thomas Jefferson from David Humphreys, 15 January 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Madrid. Jan: 15th: 1791.

I have employed my time here in communicating according to instructions the sentiments of the President on the navigation of  the Missisipi, and other important points. Mr. Carmichael’s ideas are just; his exertions will be powerful and unremitting to obtain the accomplishment of our desires before his departure from this country: the task will now be difficult, if not impracticable, from the Opinions which are impressed on this Court. I fear these are rather rivetted than impressed to the very substance of their former jealous policy. I learn from other good authority, as well as from Mr. Carmichael, that all the representations of Gardoqui, (when minister in America) tended to excite a belief that the most respectable and influential people throughout the United States did not wish to have the navigation of the Missisipi opened for years to come, from an apprehension such event would weaken the government, and impoverish the Atlantic States by emigrations. It was even pretended that none but a handful of settlers on the Western Waters, and a few inhabitants of the Southern States would acquiesce in the measure.  At present affairs here are guided more by intrigue than reason. So that no one can answer for the consequence of a negociation. Means are used to bring our subject with advantage into discussion. The king is just gone to hunt for ten days; play is usual after the holidays; his prime minister and the family Ambassadors only attended him. Nothing can be ascertained until his return.
It is not improbable a change of ministry may soon take place. The situation about the court becomes every day more critical. Nor is it less so in the country. The night before last twenty two French and Italians were sent from Madrid under guard, out of the kingdom for speaking too freely; as was one Spanish Marquis to a distant province.
The Austrian Netherlands have entirely submitted to the Emperor. The people of Liege are in the way to do the same to their Bishop. In the North, the empire of Russia has gained farther advantages. A peace in that Quarter is expected.
In France the refusal of a great part of the Bishops to take the Oath, and the report of plots occasion considerable agitation. Still the constitution strengthens. I have the honor to be, with great respect, Your most obedient Serv’nt,

D. Humphreys

